UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7213


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

GREGORY JARROD ARTIS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:99-cr-00046-RGD-2)


Submitted:    February 24, 2009             Decided:   March 24, 2009


Before NIEMEYER, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Jarrod Artis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gregory   Jarrod    Artis       seeks   to    appeal    the   district

court’s order denying its own motion for reduction of sentence

under 18 U.S.C. § 3582(c)(2) (2006).               In criminal cases, the

defendant must file the notice of appeal within ten days after

the entry of judgment.       Fed. R. App. P. 4(b)(1)(A); see United

States v. Alvarez, 210 F.3d 309, 310 (5th Cir. 2000) (holding

that § 3582 proceeding is criminal in nature and ten-day appeal

period applies).    With or without a motion, upon a showing of

excusable neglect or good cause, the district court may grant an

extension of up to thirty days to file a notice of appeal.                  Fed.

R. App. P. 4(b)(4); United States v. Reyes, 759 F.2d 351, 353

(4th Cir. 1985).

          The   district     court    entered     its     order   denying    the

motion for reduction of sentence on April 28, 2008.                 The notice

of appeal was filed, at the earliest, on June 18, 2008.                 Because

Artis failed to file a timely notice of appeal or to obtain an

extension of the appeal period, * we deny leave to proceed in

forma pauperis and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

     *
       Artis’ motion for reconsideration of the April 28, 2008
judgment was dated on May 13, 2008, one day beyond the ten-day
appeal period. Thus, it did not extend the time in which Artis
had to file a notice of appeal.    See United States v. Ibarra,
502 U.S. 1, 4 n.2 (1991).



                                      2
presented in the materials before the court and argument would

not aid the decisional process.

                                                     DISMISSED




                                  3